AO 199A (Rev. 12/I1- EDCA [Fresno]) Order Setting Conditions of Release Page 1 of

 

3 Pages
UNITED STATES DISTRICT COURT J Lo E
for the :
Eastern District of California

ClEp

EAs K, Ug.

EASTERN bisyats Ror ar
tl

FOR
rag A

Case No. 1:19-MJ-141 SKO

UNITED STATES OF AMERICA,

Vv.

MUCIO ALEJANDRO GOMEZ RODRIGUEZ,

 

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: _ United States District Court, 2500 Tulare Street, Fresno, California 93721
Place

 

 

on July 31, 2019, at 2:00 PM before the Duty Magistrate
Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

      

EFENDAL RELEASE IS |DELAYEDIUNTIN§ 5:00 AM ON|THE|FIRS T,WORKING DAYFOLLOWING)THE|FOS TING OFTHE

5,090.00

Nis

       

 

 
‘ 1

AO 199B (Rev, 09/08- EDCA [Fresno]) Additional Conditions of Release (General)

GOMEZ RODRIGUEZ, Mucio Alejandro
Doc. No. 1:19-MJ-00141-SKO-02

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the. above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

HM (6) The defendant is placed in the custody of:

Name of person or organization Jessica Loza

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b} to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
release or disappears.

SIGNED:

TODIA

The defendant must:

report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

report in person to the Pretrial Services Agency on the first working day following your release from custody;
cooperate in the collection of a DNA sample;

reside at a location approved by the PSO, and not move or be absent from this residence without prior approval
of PSO; travel restricted to Eastern District of California, unless otherwise approved in advance by PSO;
report any contact with law enforcement to your PSO within 24 hours;

not associate or have any contact with the co-defendant unless in the presence of counsel or otherwise
approved in advance by the PSO;

refrain from possessing a firearm/ammunition, destructive device, or other dangerous weapon; additionally,
you shall provide written proof of divestment of all firearms/ammunition, currently under your control;
submit to drug or alcohol testing as approved by the PSO. You must pay all or part of the costs of the testing
services based upon your ability to pay, as determined by the PSO;

refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a
prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any
prescribed medication(s). However, medical marijuana, prescribed or not, may not be used;
participate in a program of medical or psychiatric treatment including treatment for drug or alcohol
dependency, as approved by the PSO; you must pay al! or part of the costs of the counseling services based
upon your ability to pay, as determined by the PSO;

surrender your Mexican passport to the Clerk, United States District Court by July 29, 2019, before 4:00 p.m.,
and must not apply for or obtain a passport during the pendency of this case;

execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of
release, the following sum of money or designated property: A $5,000 cash bond;

participate in the following Location Monitoring program component and abide by all the requirements of the
program, which will include having a location monitoring unit installed in your residence and a radio
frequency transmitter device attached to your person. You must comply with all instructions for the use and
operation of said devices as given to you by the Pretrial Services Agency and employees of the monitoring
company. You must pay all or part of the costs of the program based upon your ability to pay as determined by
the PSO. CURFEW: You are restricted to your residence every day from 9:00 p.m. to 6:00 a.m., or as
adjusted by the Pretrial Services office or supervising officer medical, religious services, employment or
court-related ordered obligations; and,

USMS SPECIAL INSTRUCTIONS:

 

M (7)
4 (a)
M 6)
| (c)
M (a)
Mi (e)
4 (f)
Mw @)
Mi (h)
ca (i)
4 (j)
ta (k)
| @
(m)
Pal (n)

have your release on bond delayed until 8:00 a.m. after the posting of the cash bond.

Page| _lof | Pages

 
 

 

, BS
AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties Page 3 of 3) Pages

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your atrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

Hf, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both:

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. |] am aware of the penalties and sanctions
set forth above.

 

 

a Mucio b=

Defendant's Signaiire——_

awe Directions to the United States Marshal
( The defendant is ORDERED released after processing.

E_ Zo
Date: q- “aL ~ (4 Pe (.

Judicial Officer ’s Signature

EF tito, Q Crosxenn US. Megtsiah ev Neat

Printed name and title

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY U.S, MARSHAL

 
